Maxwell, Ch. J.
On February 7, 1887, the plaintiff in error filed his petition in error in this court. The summons in error seems to have been issued, served, and returned. No transcript, however, has ever been filed, and the attorney of the defendant in error now moves to dismiss the proceeding in error, principally upon the ground that no transcript has been filed. This motion was heard after notice had been given to the plaintiff in error of the. pendency thereof. The motion must be sustained. There being no transcript filed, there is nothing before the court except the petition in error, and the time having elapsed in which the plaintiff could file the transcript, his rights in that regard are barred,
Judgment accordingly.
The other judges concur..